Decided March 16, 1936.
Whereas in this cause the plaintiffs herein applied to the district court of the Second Judicial District for an injunction against the sale of certain bonds, which action resulted in a judgment duly made and entered on the 13th day of January, 1936, dismissing the complaint; and,
Whereas notice of appeal from such judgment was duly filed and served on the 14th day of March, 1936, which date is the sixty-first day after the entry of judgment; and,
Whereas, under section 9732, subdivision 3, such appeal must be taken within sixty days after the judgment is made or entered or filed with the clerk, —
Now, therefore, on motion of the defendants the purported appeal is hereby dismissed as coming late.
(Note.) Motion to reinstate the above appeal denied March 20, 1936. MR. CHIEF JUSTICE SANDS dissenting.